Exhibit 10.1

 

Tower Tech Holdings Inc. Board Compensation Plan

 

Effective October 24, 2007

 

Eligibility:             All members of the board of directors of Tower Tech
Holdings Inc. who are not (i) employees of Tower Tech Holdings Inc. or (ii)
otherwise being compensated by Tower Tech Holdings Inc.

 

Cash Fee:              Each eligible director shall be paid a cash fee of $3,750
per calendar quarter for board membership, $600 for each Board or stockholder
meeting that he or she personally attends and $500 for each Board or stockholder
meeting that he or she telephonically attends. Committee chairpersons shall be
paid an additional cash fee of $3,750 per calendar quarter, $1,100 for each
committee meeting that he or she personally attends and $500 for each committee
meeting that he or she telephonically attends. Other committee members shall be
paid $600 for each committee meeting that he or she personally attends and $500
for each committee meeting that he or she telephonically attends. Payments shall
be made quarterly in arrears by the end of the first month following the
quarter.

 

--------------------------------------------------------------------------------